Appellants, plaintiffs in the court below, brought suit against appellee to recover damages for the conversation of certain personal property, described in the complaint; and also to recover possession of said property in specie, with damages for its detention. Plaintiffs claimed as distributees of the estate of Mrs. Ida Franklin, their deceased mother, upon whose estate no administration had been had. The court charged the jury affirmatively in behalf of defendants. This action of the court must be sustained upon two theories, either of which is conclusive of this appeal. First, for the reason that plaintiffs' interest, if any, in the properly sued for, was equitable only, and not having the legal title thereto could not maintain this action at law. Davenport v. Brooks, 92 Ala. 627,9 So. 153; Teal v. Chancellor, 117 Ala. 612, 23 So. 651; Costephens v. Dean, 69 Ala. 385. Second, there was no legal or competent evidence to sustain the allegations of the complaint, as the testimony of witness D. Franklin falls clearly within the inhibition of section 4007, Code 1907.
There being nor error, the Judgment of the court below is affirmed.
Affirmed. *Page 295